Citation Nr: 1004202	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-38 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to apportionment of the Veteran's Department of 
Veteran's Affairs (VA) nonservice connected disability 
pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
August 1974.  The appellant is the ex-spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's request 
for an apportionment of the Veteran's VA nonservice connected 
disability pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that she warrants apportionment of the 
Veteran's nonservice connected disability pension benefits.  
She maintains that she is aware that the Veteran receives 
benefits as a single Veteran and that she is now divorced, 
but she believes that she warrants that portion of pension 
benefits that would be awarded to a married veteran from the 
date of her claim to the date that she divorced the Veteran.  
She states that the Veteran did not assist her at all and 
that she has shown hardship existed in her particular claim.  

A review of the record reveals that a claim for an 
apportionment is a "contested claim" subject to special 
procedural requirements.  For instance, if the apportionment 
claim is simultaneously contested, all interested parties are 
to be specifically notified of any action taken by the agency 
of original jurisdiction, of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented. 38 U.S.C.A. § 7105A(a); 
38 C.F.R. § 19.100.  Upon the filing of a notice of 
disagreement, all interested parties are to be furnished with 
a copy of the statement of the case.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101. When a substantive appeal is filed, its 
content is to be furnished to the other contesting parties to 
the extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102.  

In this case, the Veteran and the appellant were provided a 
copy of the Statement of the Case in December 2007.  The 
Veteran was not informed of the of the appellant's 
substantive appeal.  This should be done.  

Additionally, the appellant's argument was that she could 
barely care for herself and that she was nearly homeless, 
living on the sofa in a friend's house.  She stated that she 
had an average monthly income of only $200 per month and that 
although the Veteran received benefits as a single Veteran, 
she should be provided the amount of benefits that would be 
given to a Veteran who claimed he was married, effective from 
the date of her claim to the date of her divorce from the 
Veteran.  

A review of the record showed that when the Veteran filed a 
claim for nonservice connected disability pension, received 
in January 2000, he indicated that he was divorced  The 
appellant stated in her claim for apportionment of the 
Veteran's benefits in 2006, that she had not seen the Veteran 
since 1991.  She enclosed a marriage certificate indicating 
that they were married in April 1988.  In her NOD of 
October 2006, she stated that she had attempted to divorce 
him but that the judge had thrown the case out for "lack of 
grounds."  

It is important to ascertain from the outset whether the 
appellant is an appellant for apportionment purposes.  Since 
the appellant has indicated that she has now divorced the 
Veteran, and she has provided a marriage license from 1988, 
it is necessary for her to submit both the findings of the 
attempted divorce and the finalized divorce to determine her 
status in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be should be 
notified of the contents of the 
appellant's substantive appeal.  

2.  The RO/AMC should contact the 
appellant and request a copy of her 
initial divorce papers, submitted to 
the Volusia County, Florida Courts and 
the final divorce decree that, 
according to the appellant, resulted in 
a divorce between her and the Veteran 
in August 2007.  

3.  Readjudicate the issue on appeal.  
If the benefit sought remains denied, 
the appellant and her representative 
must be furnished a supplemental 
statement of the case (SSOC) in 
accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The Veteran 
should also be provided a SSOC.  The 
case should then be returned to the 
Board for appellate review, if 
indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


